          Case 1:13-cr-00794-AT Document 408 Filed 09/17/20 Page 1 of 1


                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                           DOC #: _________________
                                                                    DATE FILED: 9/17/2020

               -against-
                                                                          13 Cr. 794-2 (AT)
ROBERT KALABA,
                                                                               ORDER
                          Defendant.
ANALISA TORRES, District Judge:

       The Court has reviewed the parties’ letters at ECF Nos. 405 and 407. To the extent that
Defendant wishes to pursue a civil action or file a petition for habeas corpus, such a request is
not properly directed to this Court. Construing Defendant’s letter as a motion for relief in the
criminal matter before this Court, his request is DENIED.

       The Clerk of Court is directed to mail a copy of this order to Defendant.

       SO ORDERED.

Dated: September 17, 2020
       New York, New York
